FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed August 26, 2021.  Claims 1, 8, 11-20, and 22-25 have been amended and claim 6 has been canceled.  All prior rejections of claim 6 are moot in view of the cancellation of that claim.  Claims 1, 4-5, 8-9, 11-20, and 22-25 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior rejections of claims under 35 USC 112(b) in view of applicant’s clarifying amendments.  Claims 1, 4-5, 8-9, 11-20, and 22-25 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group I, and of species b) of that Group (corresponding to the primer of SEQ ID NOS 5-6 and the probe of SEQ ID NO: 7) in the reply filed on March 9, 2021 is again acknowledged.
Claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made withoutMarch 9, 2021.
Claims 1, 4-5, 8-9, 11-20 and 22-25 remain under consideration herein, with claims 13-14, 17-20, and 22-23 being under consideration as directed to the elected species of the primer set of SEQ ID NOS 5-6, and the probe of SEQ ID NO: 7.
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 17-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-20 and 22-23 are indefinite over the recitation of the limitation “kit for measuring....the kit being applied to a patient with child ALL or a patient with suspected child ALL” (see each of independent claims 17-18).  It is not clear from this new language whether the claim remains directed to a product (the specified “kit”, with the recitation “being applied...” corresponding to an intended use), or whether the claim is now directed to a method or “use” for which no actual steps have been recited (given that the language “applied to a patient...” would appear to require some type of use of the kit components, under at least one reasonable interpretation of the claim language).  Clarification is therefore required to ensure that the boundaries of the claims are clear; see also MPEP 2173.05(q) regarding “use” claims (as amended independent claims 17-18 appear under one reasonable interpretation to potentially claim a use lacking any steps).

Claim Rejections - 35 USC § 102
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claim(s) 1, 4, 8, 9, 11, 13, 24, and 25 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagag et al (Mediterr. J. Hematol. Infect. Dis. 8:e2016008 [1/1/2016]; cited in IDS).
Hagag et al disclose that WT-1 gene expression “is an important prognostic factor” in childhood acute lymphoblastic leukemia (ALL), specifically with “negative WT-1 expression” (detected via the real-time PCR assay taught by Hagag et al) being significantly associated with “higher relapse and death rate” as well as detected minimal residual disease (MRD).  With more particular regard to the method steps of independent claim 1, Hagag et al disclose a real-time PCR method comprising obtaining mRNA levels of both WT1 and GAPDH in bone marrow samples of subjects with childhood ALL and calculating expression using a ratio of WT1 to GAPDH (which meets the requirement for a type of “index value” based on a ratio)(see page 3/8, left column bridging to right column).  Hagag et al also teach measuring WT1 expression in blood of healthy children and using this measurement to establish a cut-off value, stating that “WT-1 expression in peripheral blood was examined from 10 healthy children as control, and the cut-off value is determined relative to controls” (page 3/8, left column); Hagag et al thus also teach a “comparing” that meets the requirements of new step (4) of claim 1 With regard to the intended use of “assisting in determining a hematological stage”, it is reiterated that Hagag et al teach that their method may assist in establishing likelihood of relapse and death, and in establishing the presence of MRD, all of which constitute 
With further regard to dependent claim 4, it is noted that Hagag et al teach that their calculation of index value constitutes a type of normalization; see page 3/8, left column.  Regarding claims 8, and 9, it is reiterated that Hagag et al employ a cut-off value determined relative to results from a healthy control population (see again page 3/8, left column).  With further regard to claims 8 and 9, Hagag et al disclose a statistical comparison of child ALL patients with and without MRD (see, e.g., Tables 1-5 and the description of statistical analysis at page 4/8); the remainder of the claim (“determination....is to distinguish”) simply recites an intended use without adding any further actions/manipulations that might differentiate the claims from the prior art.  Regarding claim 9, it is noted that neither of the specified sample types is actually required by the claim; the claim further limits a conditional element that is not required for the claim to be anticipated (such that it is anticipated for the same reasons claim 1 is anticipated).  Regarding amended claims 11 and 13, the method taught by Hagag et al 
The reply of August 26, 2021 traverses the rejection on the grounds that the new “comparing” step and “wherein” language of amended claim 1 is sufficient to overcome the rejection (Reply pages 12-14).  This argument is not persuasive, as Hagag et al do disclose methods meeting all of the actual requirements of the claims, as indicated in the above rejection (which addresses the new claim limitations at issue).
Claim(s) 17-20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga et al (WO2014/115779A1 [July 2014]; cited in IDS; English translation previously cited).
Regarding independent claims 17-18, Koga et al disclose a “Real-time PCR kit for quantification of human WT1 mRNA expression level”, which kit includes primers and probes for amplification and detection of both the WT1 gene and the housekeeping gene GAPDH (see entire reference, particularly section (II) of the translation at page 4/13 bridging to page 5/13).  The WT1 primer set and corresponding probe disclosed at page 4/13 of Koga et al, primers (B1) and (B2), and probe (B3) (SEQ ID NOS 9-11 of th full paragraph), and that the methods in which their disclosed products are employed include quantifying WT1 mRNA as “a useful index for diagnosis of onset and recurrence of leukemia” (see page 3/13, second full paragraph). 
With further regard to dependent claims 19-20, Koga et al also disclose GAPDH primer and probe sets identical to those of the claims; see the GAPDH primer and probe set of (a1), (a2), and (a3), SEQ ID NOS 6-8 of Koga et al, which are identical to instant SEQ ID NOS 9-11, respectively, and the GAPDH primer and probe set of (b1), (b2), and (b3), SEQ ID NOS 6, 12, and 8 of Koga et al, which are identical to instant SEQ ID NOS 9, 12, and 11, respectively (all disclosed at page 4/13 of Koga et al).  With further regard to claim 20, it is reiterated that Koga et al teach that their probes are preferably labeled; see third line on page 5/13.  Koga et al thus also anticipate claims 19-20.  
The reply of August 26, 2021 traverses the rejection on the grounds that the independent claims have been amended to recite “the kit being applied to a patient with child ALL or a patient with suspected child ALL”.  This argument is not persuasive, as .   
Claim Rejections - 35 USC § 103
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 11-12 and 14-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Hagag et al (Mediterr. J. Hematol. Infect. Dis. 8:e2016008 [1/1/2016]; cited in IDS) in view of Koga et al (WO2014/115779A1 [July 2014]; cited in IDS; English translation previously cited).  It is noted that this rejection applies against claim 11 (from which claims 12 and 14-16 depend) to the extent that it is directed to the preferred embodiments of claims 12 and 14-16; amended claim 11 is also anticipated by Hagag et al, as indicated above.
Regarding claim 1, from which claims 11-12 and 14-16 depend, Hagag et al disclose that WT-1 gene expression “is an important prognostic factor” in childhood acute lymphoblastic leukemia (ALL), specifically with “negative WT-1 expression” (detected via the real-time PCR assay taught by Hagag et al) being significantly associated with “higher relapse and death rate” as well as detected minimal residual disease (MRD).  With more particular regard to the method steps of independent claim 1, Hagag et al disclose a real-time PCR method comprising obtaining mRNA levels of 

Koga et al teach a method “for quantifying, with ease, in a short time period, and with high sensitivity, human WT1 mRNA expression level which can be used to diagnose cancers such as” leukemias (see entire reference, particularly the Abstract).  Koga et al disclose that their method is one step RT-PCR in which WT1 mRNA and mRNA of GAPDH are reverse transcribed and elongated simultaneously in the same vessel (see again the entire reference, particularly the Abstract; see also the Methods described at page 2/13-4/13, and Example 1).  Koga et al thus teach an RT-PCR method meeting the requirements of claims 11-12 that is taught as being a rapid and sensitive assay for quantification of WT1 (i.e., the same target taught by Hagag et al).  Koga et al also disclose and exemplify the use in their methods of a WT1 primer set and corresponding probe disclosed at page 4/13 of Koga et al, primers (B1) and (B2), and probe (B3) (SEQ ID NOS 9-11 of Koga et al); this primer pair and probe are identical to 
With further regard to dependent claims 15-16, Koga et al also disclose GAPDH primer and probe sets identical to those of the claims; see the GAPDH primer and probe set of (a1), (a2), and (a3), SEQ ID NOS 6-8 of Koga et al, which are identical to instant SEQ ID NOS 9-11, respectively, and the GAPDH primer and probe set of (b1), (b2), and (b3), SEQ ID NOS 6, 12, and 8 of Koga et al, which are identical to instant SEQ ID NOS 9, 12, and 11, respectively (all disclosed at page 4/13 of Koga et al).  With further regard to claim 16, it is reiterated that Koga et al teach that their probes are preferably labeled; see third line on page 5/13.
	In view of the teachings of Koga et al, it would have been prima facie
The reply of August 26, 2021 traverses the rejection on the grounds that the new “comparing” step and “wherein” language of amended claim 1 (from which the rejected claims depend) is sufficient to overcome the rejection (Reply pages 15).  This argument is not persuasive, as Hagag et al do disclose methods meeting all of the actual requirements of claim 1, as indicated in the above rejection (which addresses the new claim limitations at issue).
Claims 22-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Koga et al) (WO2014/115779A1 [July 2014]; cited in IDS; English translation previously cited) in view of Murakami et al (US 2015/0031574 A1 [29 Jan 2015]; previously cited).
Regarding independent claims 17, from which claims 22-23 depend, Koga et al disclose a “Real-time PCR kit for quantification of human WT1 mRNA expression level”, which kit includes primers and probes for amplification and detection of both the WT1 gene and the housekeeping gene GAPDH (see entire reference, particularly section (II) of the translation at page 4/13 bridging to page 5/13).  The WT1 primer set disclosed at page 4/13 of Koga et al, primers (B1) and (B2) (SEQ ID NOS 9-10 of Koga et al), are identical to instant SEQ ID NOS 5-6, respectively.  Regarding the intended uses of “for measuring WT1 mRNA level of a test subject with childhood acute lymphocytic leukemia” and “being applied to a patient with child ALL or a patient with suspected child ALL”, it is noted that the kits of Koga et al clearly inherently meet this claim limitation, as the primers/probes of Koga et al are identical to those of the claims (and thus could clearly be employed in such a use or application).  It is also noted that Koga et al disclose that their kits may be used “for leukemia tests” (page 5/13, 5th full paragraph), and that the methods in which their disclosed products are employed 
With regard to the requirement of claims 22-23 for a “commercial package” comprising the real time PCR kit, it is noted that Koga et al teach that their kit is “useful for various tests, particularly clinical diagnosis, and can be widely used for” various such tests; while Koga et al do not employ the term “commercial package”, this teaching is equivalent to a disclosure of a kit for commercial distribution that is packaged accordingly.  However, while Koga et al further teach that their kits may include a variety of additional reagents for use with their primers/probes, as well as containers for use in the method of the kit (including reaction containers containing reaction solution) (page 5/13, 4th and 5th full paragraphs), Koga et al do not disclose inclusion in their kits of “a manual for the kit”, or of descriptions related to use of the kit.
Murakami et al, like Koga et al, disclose kits including reagents for use in real-time PCR, further disclosed as being applicable to cancer diagnosis (see entire reference, particularly paragraphs 22, 27, and 72-74).  Murakami et al teach the inclusion in their kits of primers and other reagents needed to practice their disclosed methods, as well as “an instruction manual” reciting the methods of use of the kit components (see paragraphs 73-74).  In view of the teachings of Murakami et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kits taught by Koga et al so as to have included therein an instruction manual.  An ordinary artisan would have been motivated to have made such a modification simply for the benefit of providing a 
With further regard to the recitations of descriptions “related to” values or other descriptions/descriptive material present in the kit manual and/or packaging, it is noted that such descriptive material as recited in the claims is clearly non-functional in nature (specifically, it is printed matter lacking any functional relationship to other kit components), and is thus not given patentable weight when comparing the claimed invention to the prior art (see MPEP 2111.05, particularly citing to In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864). 
The reply of August 26, 2021 traverses the rejection on the grounds that the prior art does not suggest limitations corresponding to the information present in the descriptive material recited in the claims (Reply pages 15-16).  This argument is not persuasive as such non-functional descriptive material is not given patentable weight when comparing the claimed invention to the prior art (again see MPEP 2111.05).
Claim Rejections - 35 USC § 101
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 17-20 and 22-23 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  In particular, independent claims 17-18 have each been amended to recite a kit “being applied to a patient”, which under at least one reasonable interpretation of the claim language, appears to require a use of “application” of the kit In re Moreton 288F.2d 708,709, 129 USPQ 227,228 (CCPA 1961), Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claims 1, 4-5, 8-9, and 24-25 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 as amended, drawn to a method “for assisting in determining a hematological stage of childhood” ALL, recites a series of steps – “obtaining an mRNA level” of WT1 in a biological sample, “obtaining an mRNA level” of GAPDH in the sample, “calculating an index value....based on a ratio...”, and “comparing the index value....with a predetermined cutoff value” – that may be performed entirely in the human mind, and which thus are abstract.  This judicial exception is not integrated into a practical application because there is no application of any kind set forth in the claims; rather, the claims embrace just thinking about information related to a sample in a particular way.  While claim 1 has been amended to recite further “wherein” clauses, this claim language simply indicates what conclusions may be drawn from possible results of the method (i.e., what is indicated by different outcomes), which is a further (more detailed) abstract idea; no integration into a practical application is achieved by these claim amendments.  The claim(s) also does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (JE) because there are no additional elements that might constitute something more than a JE.  While the claim encompasses embodiments that would involve active method steps (i.e., in which mRNA was physically obtained and manipulated to obtain the “levels” required by the 
Regarding dependent claims 8-9, these claims embrace any type of “statistical analysis” to produce a cutoff value, which is another limitation that may be performed in the human mind (i.e., a further abstract limitation).  The specific values of dependent claim 9 are not claim requirements, and the remainder of claim 8 (“determination....is to distinguish”) simply recites an intended use without adding any further actions/manipulations that might amount to a practical application, or add something significantly more than a JE.  Regarding dependent claims 24-25, while claim 24 as amended recites “performing method of claim 1 on biological samples obtained from a test subject at different times”, the claims continue to encompass obtaining information and thinking about it (as claim 1 recites, e.g., “obtaining mRNA level....in a biological sample”, which encompasses obtaining data/information); nothing is added that might either constitute a practical application, or something significantly more than a JE.
The reply of August 26, 2021 traverses the rejection on the grounds that the amendment of claim 1 to include the new “comparing” step and “wherein” clause limitations adds “an inventive concept at least because” the claim recites “an unconventional method for assisting in determining a hematological stage of childhood 
Claims 17, 19, and 22-23 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon/law of nature without significantly more. The claim(s) recite(s) a kit including a “primer set”, which primer set is a combination of fragments of the naturally occurring human WT1 gene.  Such nucleic acid fragments are products of nature that fall under the law of nature/natural phenomenon judicial exception.  While the claims require the nucleic acids to be present together in a kit, none of the fragments is markedly different from its naturally occurring counterpart, nor does the presence of the nucleic acids together within a kit render them markedly different from a product of nature.  The placing of a product of nature into a generic container/kit does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claims, and is nothing more than an attempt to generally link the product of nature to a particular technological environment; the natural products are thus not integrated into a practical application.  Further, the claim does not require any additional reagents/materials/etc. that might amount to something “significantly more" than a judicial exception (JE); the requirement for a “kit” in which the natural products are contained was clearly well-understood, routine and conventional as of applicant’s effective filing date, such that nothing “significantly more” than a JE is added.  It is also noted that the combination of primers together in a kit does not add something “significantly more”, as each is a JE (and a JE cannot add Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016):  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.").  Accordingly, independent claim 17 is not directed to patent eligible subject matter.  With further regard to dependent claim 19, this claim simply recites further naturally occurring nucleic acid fragments, which do not provide anything further that might constitute a practical application or amount to something significantly more than a JE (as again, such further natural products are themselves JEs).  Regarding claims 22-23, the addition of a manual to a kit simply provides further information in a well-known format, as such manuals were well-known and in routine and conventional use in kits at the time of applicant’s effective filing date; the provision of such reagents within “commercial packaging” was also well-known at the time of applicant’s effective filing date (see, e.g., Murakami et al, cited above).  Neither the inclusion of instructions in the form of a manual, nor the presence of such products within a “commercial package”, imparts a requirement for any practical application, nor do these further elements amount to something significantly more than a JE.  (Further, it is noted that the nature of information present in a manual or on kit packaging, based on the present wording of the claims, is non-functional descriptive material that is not given patentable weight).  Accordingly, none of claims 17, 19, 22 or 23 is directed to patent eligible subject matter.
The reply of August 26, 2021 traverses the rejection on the grounds that the claims now “contain an inventive concept”, based on the amendment of claim 17 to recite “the kit being applied to a patient with child ALL or a patient with suspected child 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634